IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shameek Adams,                             :
                              Petitioner :
                                           :
     v.                                    :
                                           :
Pennsylvania Board of Probation and Parole,:
                              Respondent :     No. 796 C.D. 2015



                                       ORDER



             NOW, June 2, 2016, upon consideration of petitioner’s “request for

reconsideration,” the request is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge